Per Curiam :
The defendant was entitled to have a bill of particulars of the special damage claimed to have been sustained by the plaintiff. H. was entitled to know at what cities and in what theatres, and when, the play “ My Wife’s Husbands ” had been successfully produced before the public.
He was also entitled to know the names and addresses of any members of the public at large who have been led to believe that the play described in the amended complaint was not a dramatic success, ánd was not calculated to amuse and edify the public by reason of the breach of the contract by the defendant.
He was also entitled to know the names and addresses of the theatrical managers throughout the United States and Canada, and in other foreign countries, who have been led to believe that said play is not a paying theatrical attraction, and have been prevented from entering into contracts with the plaintiff for the production of said play by reason of said breach of said contract.
He was also entitled to know what damages the plaintiff claims to have sustained by reason of the foregoing. *97The order should be modified in accordance with these suggestions, and as modified affirmed, without costs.
Present—Van Brunt, P. J., Patterson, O’Brien, Hatch and Laughlin, JJ.
Order modified as suggested in opinion, and as so modified affirmed, without costs.